—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), dated December 16, 1991, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff’s subjective complaints of ringing in the ear, and her minor bruises, are insufficient to make out a prima facie case of "serious injury” within the meaning of Insurance Law § 5102 (d). Accordingly, the court should have granted the defendant’s motion for summary judgment dismissing the *486complaint (see, Insurance Law § 5104 [a]; Scheer v Koubek, 70 NY2d 678; Licari v Elliott, 57 NY2d 230). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.